UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7402



RICHARD ALLEN PULLY,

                                           Plaintiff - Appellant,

         versus


E. MONTGOMERY TUCKER, Chairman of Virginia
Parole Board,

                                            Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-97-875-2)


Submitted:   December 11, 1997        Decided:     December 31, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Allen Pully, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record

and the district court's opinion and find that this appeal is friv-

olous. Accordingly, we dismiss the appeal on the reasoning of the
district court. Pully v. Tucker, No. CA-97-875-2 (E.D. Va. Sept.
26, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2